Case 6:20-cv-00967-WWB-EJK Document 8 Filed 06/19/20 Page 1 of 3 PageID 113




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                                CASE NO.: 6:20-cv-00967-WWB-EJK

JEFFREY STEINBERG,

                   Plaintiff,

          vs.

VEMO EDUCATION, INC., A
DELAWARE CORPORATION,

                   Defendant.

                                                   /


                   DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
                       AND CORPORATE DISCLOSURE STATEMENT

         Pursuant to the Court’s Interested Persons Order for Civil Cases dated June 10, 2020

[ECF No. 4] and Rule 7.1, Defendant Vemo Education, Inc., files this Certificate of Interested

Parties and Corporate Disclosure Statement.

         1.        The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action —

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

party in the case:

         •         Jeffrey Steinberg – Plaintiff

         •         C. Ryan Morgan – Counsel for Plaintiff

         •         Vemo Education, Inc. – Defendant

         •         Kennedy Lewis Capital Partners Master Fund LP


4815-6960-7616.1                                       1
Case 6:20-cv-00967-WWB-EJK Document 8 Filed 06/19/20 Page 2 of 3 PageID 114




         •         University Ventures Fund II, L.P.

         •         Tonio DeSorrento

         •         Lewis Brisbois Bisgaard & Smith LLP – Counsel for Defendant

         •         Jonathan A. Beckerman, Esq. – Counsel for Defendant

         •         Miguel A. Morel, Esq. – Counsel for Defendant

         •         Christopher T. Perré, Esq. – Counsel for Defendant

         2.        The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

         •         Defendant is not aware of any additional entities matching this criteria at this

time.

         3.        The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

         •         Defendant is not aware of any additional entities matching this criteria at this

time.

         4.        The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

         •         Plaintiff alleges that he was the victim of civil conduct alleged to be wrongful.

No other persons or entities allege to have been harmed.

         I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict.




4815-6960-7616.1                                   2
Case 6:20-cv-00967-WWB-EJK Document 8 Filed 06/19/20 Page 3 of 3 PageID 115




Dated: June 19, 2020              Respectfully submitted,

                                  Lewis Brisbois Bisgaard & Smith LLP
                                  110 SE 6th Street, Suite 2600
                                  Fort Lauderdale, Florida 33301
                                  Telephone: 954.728.1280
                                  Facsimile: 954.728.1282

                                  /s/ Christopher T. Perré
                                  Jonathan A. Beckerman, Esq. (FBN 0568252)
                                  Jonathan.Beckerman@lewisbrisbois.com
                                  Miguel A. Morel, Esq. (FBN 89163)
                                  Miguel.Morel@lewisbrisbois.com
                                  Christopher T. Perré, Esq. (FBN 123902)
                                  Christopher.Perre@lewisbrisbois.com

                                  Attorneys for Defendant




4815-6960-7616.1                     3
